Order, Supreme Court, New York County, entered May 10, 1977, unanimously reversed, on the law, defendant-appellant’s motion for renewal granted, and, on renewal, defendant-appellant’s motion for summary judgment dismissing the complaint on the affirmative defense of diplomatic immunity granted, and the complaint dismissed, and the action severed as to him, without costs and without disbursements; appeal from order of the same court, entered March 3, 1977, dismissed as academic, without costs, it having been superseded by the order entered May 10, 1977. On these papers, there is no doubt that the movant defendant is clothed with diplomatic immunity. (See Kobelski v Permanent Mission of Fed. Republic of Germany to United Nations, 54 AD2d 867.) Nor may the case survive against defendant-appellant’s insurance carrier, that liability being purely derivative. We may not take cognizance of appellant’s request that we dismiss Dole v Dow cross claims of other defendants, not parties to this appeal; those matters are not properly before us. Concur—Silverman, J. P., Evans, Fein and Markewich, JJ. [62 AD2d 932.]